TIREY, Justice
(dissenting).
I cannot agree with the majority opinion wherein they overrule the plea of ■privilege of defendant E. B. Chambers. My view of the record is that it is without dispute that Chambers was the agent of Bucyrus-Erie Company and that he acted in the capacity of agent only for said Company, and that plaintiffs knew that Chambers was acting in such capacity only for said Company and they acquitted him of fraud. Since Chambers was not guilty of any fraudulent representations, and since it is without dispute that he was a citizen of Dallas County, Texas, and since he did perfect his appeal from the order overruling his plea of privilege, although it was a joint appeal with defendant Bucyrus-Erie Company, I think he was entitled to have his plea of privilege sustained. Stout v. Oliveira, Tex.Civ.App. 153 S.W.2d 590, points 1-2, 3-4, at page 594, refused WOM. A plea of privilege cannot be overruled upon “an exception not invoked, or upon a venue fact not alleged as such, in the controverting affidavit.” Victoria Bank & Trust Co. v. Monteith, Tex.Com.App., 158 S.W.2d 63, point 3, at page 66. Otherwise I concur with the majority opinion.